Exhibit 10.57

UNION BANK OF CALIFORNIA

TRUST AGREEMENT

FOR

CASH BALANCE RETIREMENT PLAN FOR

EMPLOYEES OF ASSOCIATED GROCERS, INC.



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA

TRUST AGREEMENT

FOR

CASH BALANCE RETIREMENT PLAN FOR

EMPLOYEES OF ASSOCIATED GROCERS, INC.

TABLE OF CONTENTS

 

PURPOSE AND DEFINITIONS

   1

ARTICLE I TRUST FUND

   2

1.1

     Signing Authority; Trustee’s Reliance    2

1.2

     Acceptance of Assets    2

1.3

     Funding Policy    3

ARTICLE II INVESTMENTS

   3

2.1

     Administrator Authority    3

2.2

     Independent Investment Manager    3

2.3

     Trustee Investment Authority    4

2.4

     Employer Real Property    4

2.5

     Insurance Products    5

2.6

     Participant Loans    5

2.7

     Participant Loans - Omnibus Loan Asset    5

ARTICLE III TRUSTEE’S POWERS

   6

3.1

     General Trustee’s Powers    6

3.2

     Additional Powers    9

3.3

     Administrator/Employer Directions    11

ARTICLE IV TRUSTEE’S DUTIES

   11

4.1

     Powers Subject to Duties    11

4.2

     Records    11

4.3

     Accounts    12

4.4

     Valuation of Special Assets    12

4.5

     Reports    12

4.6

     Directions to Trustee    12

 

i



--------------------------------------------------------------------------------

4.7

     Authorized Representative    13

4.8

     Wire Transfers    13

ARTICLE V RESTRICTIONS ON DISTRIBUTION

   13

5.1

     Persons to Receive Payment    13

5.2

     Assignment and Alienation Prohibited    14

5.3

     Qualified Domestic Relations Orders    14

ARTICLE VI RESIGNATION, REMOVAL AND SUCCESSION

   14

6.1

     Resignation or Removal of Trustee    14

6.2

     Designation of Successor Trustee    15

6.3

     Court Appointment of Successor    15

6.4

     Successor’s Powers    15

6.5

     Successor’s Duties    15

ARTICLE VII AMENDMENT

   16

7.1

     Power to Amend    16

7.2

     Limitation on Amendment    16

7.3

     Conformity with Law    16

ARTICLE VIII LIABILITIES

   16

8.1

     Declaration of Intent    16

8.2

     .2 General Limitations of Liability    16

8.3

     Liability of the Trustee    17

8.4

     Indemnification    17

8.5

     Environmental Liability    18

ARTICLE IX DURATION AND TERMINATION

   19

9.1

     Irrevocability    19

9.2

     Termination    19

9.3

     Duration    20

ARTICLE X MISCELLANEOUS

   20

10.1

     Emergencies and Other Delegations    20

10.2

     Expenses and Taxes    20

10.3

     Parties to Proceedings    20

10.4

     Adoption by Affiliated Employer    21

10.5

     Participation by Affiliates    21

10.6

     Withdrawal of an Affiliated Employer    21

10.7

     Multiple Plans    21

 

ii



--------------------------------------------------------------------------------

10.8

     Successor Employer    21

10.9

     Locating Participants and Beneficiaries    21

10.10

     Use of Trust Funds    21

10.11

     Location of Trust Assets    22

10.12

     Partial Invalidity    22

10.13

     Counterparts    22

10.14

     Successors and Assigns    22

10.15

     Relation to the Plan    22

10.16

     Construction and Jurisdiction    23

10.17

     Alternate Dispute Resolution    23

Signature Page

   24

 

iii



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA

TRUST AGREEMENT

FOR

CASH BALANCE RETIREMENT PLAN FOR

EMPLOYEES OF ASSOCIATED GROCERS, INC.

This Trust Agreement (the “Trust Agreement”) is made by and between Associated
Grocers, Inc. (the “Employer”), sponsor of the Cash Balance Retirement Plan for
Employees of Associated Grocers, Inc. Plan (the “Plan”), and Union Bank of
California, N.A., a national banking association (“Union Bank of California” or
the “Trustee”), and shall be effective on the Trustee’s receipt of Plan assets
to be held in trust hereunder.

PURPOSE AND DEFINITIONS

The Employer has adopted the Plan for the exclusive benefit of certain of its
employees (“Participants”) and their beneficiaries (“Beneficiaries”). The Plan
provides that, from time to time, cash and other assets shall be contributed to
the Trust by the Employer to be held and administered as a trust for the uses
and purposes of the Plan. Subject to specific conditions set forth in this Trust
Agreement, the Trustee agrees that it will hold in trust and will invest cash
and other property of the Plan received by and administratively acceptable to
the Trustee (the “Trust Assets” or the “Trust Fund”) and will administer such
Trust Assets in accordance with the terms and conditions stated below (the
“Trust”). The Trustee shall have no liability or responsibility for any Plan
assets not received by the Trustee. The Employer intends that the Plan shall
qualify under Section 401 of the Internal Revenue Code of 1986, as amended (the
“Code”), and that the Trust hereby created shall constitute a part of the Plan,
and thereby obtain tax exempt status under Code Section 501.

Definitions:

(a) “Administrator” shall mean the Employer or such other person or entity
designated in the Plan that is responsible for the administration of the Plan
and empowered to direct the Trustee.

(b) “Business Day” shall mean a day of the week during which both Trustee and
the New York Stock Exchange are open for business.

(c) “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1



--------------------------------------------------------------------------------

(d) “Directing Party” shall mean the person with the power to direct
investments.

(e) “Employer” shall mean the employer(s) that maintains the Plan, as identified
on the signature page; provided, however, that where one or more affiliates of a
parent Employer are parties to such Employer’s Plan and this Trust Agreement,
only the Employer sponsoring the Plan and serving as (or designating) the Plan
Administrator shall be authorized to exercise discretionary powers under this
Trust Agreement, including, but not limited to, the power to direct and remove
the Trustee, and to amend and terminate the Plan.

(f) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

(g) “Investment Manager” shall mean a person or entity, other than the Trustee,
who is appointed by the Employer or Plan Administrator to manage the investment
of the Trust Fund, and who meets the requirements of Section 3(38) of ERISA.

(h) “Trustee” shall mean UNION BANK OF CALIFORNIA or its successor in interest,
or any successor appointed pursuant to this Trust Agreement.

(i) “Trust Fund” shall mean the assets held by the Trustee pursuant to this
Trust Agreement.

ARTICLE I

TRUST FUND

1.1 Signing Authority; Trustee’s Reliance The Employer’s President or other duly
authorized officer shall certify in writing to the Trustee the names and
specimen signatures of the Administrator, and the Employer or Administrator
shall notify the Trustee in writing of all those who are authorized to act as or
on behalf of the Employer or Administrator (collectively, “Authorized
Representative”) and give the Trustee their names and specimen signatures, which
shall be updated as necessary by the Employer or Administrator. The Employer or
Administrator shall promptly notify the Trustee if any person so designated is
no longer authorized to act on behalf of the Employer or Administrator. Until
the Trustee receives written notice that a person is no longer authorized to act
on behalf of the Employer or Administrator, the Trustee may continue to rely on
the Employer’s or Administrator’s designation of the identity and authority of
such person, and any directions given by such Authorized Representative.

1.2 Acceptance of Assets All contributions or transfers shall be received by the
Trustee in cash or in any other property administratively acceptable to the
Trustee. The Trust shall consist of the contributions and transfers received by
the Trustee, together with the income and earnings from them and any increments
to them. The Trustee shall administer the Trust without distinction between
principal and income. The Trustee shall have no duty to compute any amount to be
transferred or paid to it by the

 

2



--------------------------------------------------------------------------------

Employer and it shall not be responsible for the collection of any contributions
or transfers to the Trust. Nor shall the Trustee have any duty to see that the
contributions received comply with the provisions of the Plan, or to see that
funds deposited with it are deposited in accordance with the provisions of the
Plan.

1.3 Funding Policy The Administrator shall have the responsibility for
establishing and carrying out a funding policy and method, as specified in
Section 402(b)(1) of ERISA, consistent with the objectives of the Plan and the
requirements of ERISA, taking into consideration the Plan’s short-term and
long-term financial needs. The Administrator shall assure that sufficient
liquidity shall be maintained to meet the reasonably anticipated requirements of
the Trust Fund for payment of expenses of administration, investment and
management, and for distribution of benefits to Participants and Beneficiaries.

The funding and investment policies established by the Administrator may be
modified at any time by the Administrator, who shall furnish written notice of
any such changes affecting the operation of the Trust to the Trustee.

ARTICLE II

INVESTMENTS

2.1 Administrator Authority Except as provided below, the Administrator shall
have all power over, and responsibility for, the management, disposition, and
investment of the Trust Assets, and the Trustee shall comply with proper
directions (whether transmitted in writing, electronically, via
teletransmission, digitally, or in any other form acceptable to Trustee) of the
Administrator concerning those assets. The Administrator shall not issue
directions in violation of the terms of the Plan and Trust or prohibited by the
fiduciary responsibility rules of ERISA. Except to any extent required by ERISA,
or otherwise provided in this Trust Agreement, the Trustee shall have no duty or
responsibility to review, initiate action, or make recommendations regarding
Trust Assets and shall retain all such assets until directed in writing by the
Administrator to dispose of them.

2.2 Independent Investment Manager The Employer or Administrator may appoint one
or more Investment Managers as defined in Section 3(38) of ERISA to direct the
Trustee in the investment of all or a specified portion of the assets of the
Trust Fund. The Administrator may also remove any Investment Manager. The
Administrator shall promptly notify the Trustee in writing of the appointment or
removal of any Investment Manager.

The Administrator shall cause the Investment Manager to acknowledge to the
Trustee in writing that the Investment Manager is a fiduciary with respect to
the Plan and Trust. If the foregoing conditions are met, the Investment Manager
shall have the power to manage, acquire, retain, or dispose of any Trust Assets
subject to the Investment Manager’s management and direction. The Trustee shall
not be liable for

 

3



--------------------------------------------------------------------------------

the acts or omissions of such Investment Manager, or be under an obligation to
review the investments of, or to invest or otherwise manage any asset of the
Trust that is subject to the management and direction of such Investment
Manager. The Investment Manager shall only make directions which are in
compliance with the applicable provisions of ERISA and any regulations or
rulings issued thereunder.

2.3 Trustee Investment Authority The Administrator may also delegate its
investment authority to the Trustee for all or part of the Trust. Such
delegation must be in writing and delivered to the Trustee. Upon acceptance of
such delegation, the Trustee shall have full power and authority to invest and
reinvest the portion of the Trust so designated by the Administrator in
investments of any kind permitted under this Trust Agreement.

The Administrator is responsible for providing the Trustee with the funding
policy and investment guidelines for the Trust, and the Trustee’s responsibility
for investment of the assets in the portion of the Trust for which Trustee has
investment discretion shall be subject to, and is limited by, the funding policy
and investment guidelines issued to it by the Administrator, and by the
fiduciary standards of ERISA.

The Trustee shall be responsible for proper diversification of the Trust only if
all of the Plan’s assets are subject to the Trustee’s management. The
Administrator, and not the Trustee, shall be responsible for the funding policy,
for overall diversification of Plan assets, and for overall compliance of the
Trust with statutory limitations on the amount of the Trust’s investment in
securities or real property of the Employer or its affiliated companies
(“Employer Securities” or “Employer Real Property”, as those terms are defined
in ERISA Section 407).

2.4 Employer Real Property The Administrator shall have sole responsibility and
liability for the investment in, and management and disposition of, Employer
Real Property. Notwithstanding the previous sentence, the Administrator shall
have sole responsibility to provide valuations of such Employer Real Property.

The Directing Party shall not authorize or direct the investment in “Employer
Real Property”, as that term is used in ERISA, if such investment would be
prohibited by ERISA. The Directing Party shall only authorize or direct the
investment of funds into Employer Real Property, if the Administrator has
obtained a current valuation by an independent appraiser, and periodically
supplies updated valuations while the Employer Real Property remains in the
Trust. In determining the value of Employer Real Property on a periodic basis,
the Trustee may conclusively rely on the independent appraisal or other form of
valuation acceptable to the Trustee and submitted to it by the Administrator.

The Trustee shall not be liable under the Plan or the Trust for any investment
in, or retention or disposition of, Employer Real Property held as Trust assets,
whether retention is due to (i) instructions to retain, (ii) inability to sell
due to any restrictions, or (iii) the unmarketable or illiquid nature of the
investment.

 

4



--------------------------------------------------------------------------------

2.5 Insurance Products The Directing Party may direct the Trustee in writing to
invest assets of the Trust in insurance products of all kinds authorized under
the Plan, including but not limited to: group or individual insurance contracts,
annuity contracts, and guaranteed investment contracts, provided however that
such contracts are issued by an insurance company or companies qualified to do
business in more than one state. The Directing Party shall have the sole
responsibility for and shall direct the Trustee with respect to such insurance
products. The investment in, valuation of, and management and disposition of
these insurance products shall be the sole responsibility of the Directing
Party, and the Trustee shall follow their directions with respect to such
insurance products and shall have no liability therefore.

2.6 Participant Loans Where loans are made to Plan Participants or Beneficiaries
(“Participant Loans”), all fiduciary duties and responsibilities for
administration of the Trust with respect to any Participant Loans shall rest
with the Administrator or a named fiduciary which shall be appointed by the
Administrator (the “Loan Fiduciary”). These duties shall include but not be
limited to the review and acceptance or rejection of loan applications, making
of the Participant Loans, determination of allowable Participant Loan amount,
the determination of any grace period for delinquent loans in accordance with
regulations, after which Trustee shall declare default and issue tax reports,
and determination of when to foreclose on collateral securing defaulted loans.
Additionally, the Loan Fiduciary shall establish the interest rate to be charged
for the Participant Loan, the maturity date of the loan, the amount which may be
loaned, and the amount of the affected vested account balance which may secure
the Participant Loan under applicable laws and regulations. In the absence of a
formal appointment of a Loan Fiduciary, the Administrator shall be the Plan’s
Loan Fiduciary. All loan documents shall be prepared by Trustee upon written
direction of the Loan Fiduciary unless otherwise agreed to by Trustee.

2.7 Participant Loans - Omnibus Loan Asset If the Administrator directs the
Trustee to hold the participant loan portfolio as an omnibus asset of the Trust
(the “Omnibus Loan Asset”), the Loan Fiduciary, or the loan administrator
appointed by the Administrator (“Loan Administrator”), shall direct and
administer loans made to Participants pursuant to the Plan.

(a) The Loan Administrator, or the Loan Fiduciary, shall have responsibility for
such loans including, without limitation, responsibility for the following: the
development of procedures and documentation for Participant loans; the
acceptance of loan applications, the preparation and execution of loan
documentation; the disclosure of interest rate information as required by
Regulation Z of the Federal Reserve Board promulgated pursuant to the Truth in
Lending Act (15 U. S. C. § 1601 et. seq.); the enforcement of promissory note
terms, including, but not limited to, directing the Trustee to take specified
actions, including to fund loans and receive loan payments; and the maintenance
of accounts and records regarding interest and principal payments on notes. The
Trustee shall not be responsible for reviewing such documents, records and
procedures, but the Trustee may, from time to time, examine such documents,
records and procedures as it deems appropriate.

 

5



--------------------------------------------------------------------------------

(b) The Loan Fiduciary or Loan Administrator, as applicable, shall collect loan
payments from Participants and Beneficiaries , and shall forward a net amount to
the Trustee, with a statement directing allocation of receipts on a monthly
basis. The Loan Fiduciary or Loan Administrator shall render an accounting to
the Administrator, on a monthly or quarterly basis, which shall set forth the
Participants’ loan balances for each Participant loan and in the aggregate all
investments, principal and income receipts, disbursements and other transactions
effected by it with respect to the Participant loans during the accounting
period since the last report to the Administrator, and shall provide a fair
market valuation of the Omnibus Loan Asset to the Trustee no less frequently
than quarterly. The Trustee may rely on such valuation prepared and submitted by
the Loan Fiduciary or Loan Administrator in valuing Trust Assets as required by
this Trust Agreement and shall be under no liability for the Trust Assets
administered by the Loan Fiduciary, or for accounting for Participant loans or
transactions relating to Participant loans in accordance with the Loan
Fiduciary’s accounting and reports.

(c) The Trustee shall account for Participant loans in the aggregate, as a
single asset of the Trust, identified as the Omnibus Loan Asset. Within thirty
(30) days of the close of each fiscal year of the Trust, and within thirty
(30) days of the termination of this Trust Agreement, the Loan Fiduciary or Loan
Administrator shall file with the Administrator a written accounting setting
forth in the aggregate all investments, receipts, disbursements and other
transactions effected by Loan Fiduciary or Loan Administrator with respect to
Participant loans during such fiscal year or the period from the close of the
last fiscal year to the date of such termination, and the Loan Fiduciary or Loan
Administrator shall provide the Trustee with a fair market valuation of the
Omnibus Loan Asset as of the close of each Plan Year. The Trustee may rely on
such fair market valuation provided by the Loan Fiduciary or Loan Administrator
in valuing and accounting for Trust Assets as required by this Trust Agreement
and shall be under no liability for accounting for Participant loans.

(d) The Administrator shall direct the Trustee with respect to all returns and
filings required by the Internal Revenue Code and regulations, or applicable
State law, as a result of any Participant loan, including, but not limited to,
returns and filings required by reason of failure by the borrower to make any
payments. The Trustee shall be under no liability for failure to file such
returns or reports, unless as a result of failure to follow Administrator’s
direction.

ARTICLE III

TRUSTEE’S POWERS

3.1 General Trustee’s Powers Except as otherwise provided and subject to any
proper direction, applicable limitations in ERISA or other applicable law, the
Trustee shall have full power and authority with respect to property held in the
Trust to do all such acts, take all proceedings, and exercise all such rights
and privileges, whether specifically referred to or not in this document, as
could be done, taken or exercised by the absolute owner, including, without
limitation, the following:

 

6



--------------------------------------------------------------------------------

(a) To invest and reinvest the Trust or any part hereof in any one or more kind,
type, class, item or parcel of property, real, personal or mixed, tangible or
intangible; or in any one or more kind, type, class, or item of obligation,
secured or unsecured; or in any combination of them (including those issued by
the Trustee or any of its affiliates) and to retain the property for the period
of time that the Directing Party deems appropriate, despite fluctuations in the
market price of the property;

(b) To acquire and sell options to buy securities (“call” options) and to
acquire and sell options to sell securities (“put” options); to enter into
commodity contracts, financial futures contracts and foreign exchange contracts
and to take appropriate actions in connection with such contracts;

(c) To buy, sell, assign, transfer, acquire, loan, lease (for any purpose,
including mineral leases, and for terms within or extending beyond the life of
this Trust), exchange and in any other manner to acquire, manage, deal with and
dispose of all or any part of the Trust property, for cash or credit and upon
any reasonable terms and conditions;

(d) To make deposits, within the meaning of Section 408(b)(4) of ERISA, with any
bank or other financial institution, including any such facility of the Trustee
or an affiliate thereof (and the Employer or an affiliate thereof, if the
Employer or such affiliate is a financial institution), provided that the
deposit in an interest bearing account or a time certificate of deposit bears a
reasonable rate of interest;

(e) To invest funds in any mutual fund whether or not sponsored or advised by
Union Bank of California or any affiliate thereof, for which Union Bank of
California or its affiliate renders services. Union Bank of California or its
affiliates may be compensated for providing such services to such mutual fund,
in addition to any Trustee’s fees received pursuant to this Trust Agreement;

(f) To invest and reinvest the Trust, or any part thereof, in any one or more
collective investment funds, including group trusts that consist exclusively of
assets of exempt pension and profit sharing trusts and individual retirement
accounts qualified and tax exempt under the Code, that are maintained by the
Trustee or any affiliate thereof or any other bank or trust company. The
documents establishing and amending any such collective investment funds are
hereby incorporated herein and adopted into this Trust Agreement and the Plan by
this reference. The combining of money and other assets of the Trust with money
and other assets of other qualified trusts in such fund or funds is specifically
authorized. Notwithstanding anything to the contrary in this Trust Agreement,
the Trustee shall have full investment responsibility over assets of the Trust
invested in its collective investment funds. The Trustee or its affiliates shall
be entitled to receive compensation for providing administration, advisory or
other services directly from the collective investment funds in addition to any
Trustee’s fees received pursuant to this Trust Agreement.

 

7



--------------------------------------------------------------------------------

If the Plan and Trust for any reason lose their tax exempt status, and the Trust
assets have been commingled with assets of other employers’ tax exempt trusts in
the Trustee’s collective investment funds, the Administrator shall immediately
notify the Trustee of such plan disqualification or loss of tax exempt status
and the Trustee shall liquidate, within 30 days of notice of such loss of tax
exempt status, the Trust’s units of the collective investment fund(s) and invest
the proceeds in a money market fund pending investment or other instructions
from the Administrator. The Trustee shall not be liable for any loss or gain or
taxes, if any, resulting from said liquidation;

(g) To borrow or raise money for the purposes of the Trust from any source
(other than in a prohibited transaction as defined in Sections 406 of ERISA or
4975 of the Internal Revenue Code, unless an exemption applies); to pay
interest; to execute promissory notes and to secure the repayment thereof by
pledging all or any part of the Trust Fund;

(h) Except as related to Employer Securities pursuant to Section 2.6, to take
all of the following actions as directed by the fiduciary or other person with
investment discretion over the Trust Assets: to vote upon or tender any stocks,
bonds or other securities and to give general or special proxies or powers of
attorney with or without power of substitution, except that Trustee shall vote
all proxies for securities in Investment Options as directed by Administrator;
to exercise any conversion privileges, subscription rights or other options of
which Trustee receives actual notice, and to make any payments incidental
thereto; to consent to or otherwise participate in corporate reorganizations or
other changes affecting corporate securities and to delegate discretionary
powers and to pay any assessments or charges in connection therewith; and
generally to exercise any of the powers of an owner with respect to stocks,
bonds, securities or other property held in Trust;

(i) To accept investment directions acceptable to the Trustee, which shall be
(i) in writing; (ii) immediately confirmed in writing if Trustee agrees to
accept verbal directions; (iii) by facsimile; (iv) confirmed by an eligible
trade report if effected through the Institutional Delivery System (DTC ID or
comparable system). All other instructions shall be in writing. The Trustee
shall, as promptly as possible, comply with such directions, it being understood
that Trustee shall in no event be required to transact directed trades on days
which are not Business Days;

(j) Unless directed otherwise, the Trustee shall disclose the name and address
of Employer and/or Directing Party to issuers and others in connection with
proxies and tender offers or other securities transactions;

(k) To make, execute, acknowledge and deliver any and all documents of transfer
and conveyance and any and all other instruments that may be necessary or
appropriate to carry out the powers herein granted;

(I) To raze or move existing buildings; to make ordinary or extraordinary
repairs, alterations or additions in and to buildings; to construct buildings
and other structures and to install fixtures and equipment therein;

 

8



--------------------------------------------------------------------------------

(m) To pay or cause to be paid from the Trust any and all real or personal
property taxes, income taxes or other taxes or assessments of any or all kinds
levied or assessed upon or with respect to the Trust or Plan;

(n) To appoint ancillary trustees and to pay them reasonable compensation;

(o) To form a limited liability company, corporation or corporations under the
laws of any jurisdiction or to participate in the forming of any such limited
liability company, corporation or corporations or to acquire an interest in or
otherwise make use of any limited liability company, corporation or corporations
already formed, for the purpose of facilitating the Trust Fund’s investing in
and holding title to any property;

(p) To lend stocks, bonds or other securities to any brokerage or other firm
selected by the Trustee, provided such loans are adequately secured, and during
the term of such loan to permit the loaned securities to be transferred into the
name of and voted by the borrower or others; and

(q) To do all other acts necessary or desirable for the proper administration of
the Trust Fund, as if the Trustee were the absolute owner thereof.

3.2 Additional Powers ln addition to the other powers enumerated above, and
whether or not the Administrator has retained investment authority or such
authority has been delegated to the Participant or an Investment Manager
pursuant to Article II, the Trustee in any and all events is authorized and
empowered:

(a) To cause all or any part of the Trust to be held in the name of the Trustee
(which in such instance need not disclose its fiduciary capacity) or, as
permitted by law, in the name of any nominee, and to acquire for the Trust any
investment in bearer form. Trustee may combine certificates representing such
investments with certificates of the same issuer that it holds in other
fiduciary capacities; or it may deposit or arrange for the deposit of such
securities in a qualified central depository even though such securities may
then be merged and held in bulk in the name of the nominee of the depository
along with other securities deposited by other persons. Additionally, Trustee
may deposit or arrange for deposit of any securities issued by the United States
government or one of its agencies or instrumentalities in such a depository or
with a Federal Reserve Bank. However, the books and records of the Trust shall
at all times show that all such investments are a part of the Trust and the
Trustee shall hold evidences of title to all such investments;

(b) To serve as custodian with respect to the Trust assets with the exception of
Participant Loan repayments, which may be held by the Plan’s Loan Fiduciary from
time to time pending delivery to the Trustee, provided Union Bank of California
is the sole Trustee;

(c) To employ such agents and counsel as may be reasonably necessary in managing
and protecting the Trust assets and to pay them reasonable

 

9



--------------------------------------------------------------------------------

compensation from the Trust; to employ any broker-dealer or other agent,
including any broker-dealer or other agent affiliated with the Trustee, and pay
to such broker-dealer or other agent, at the expense of the Trust, its standard
commissions or compensation; to settle, compromise or abandon all claims and
demands in favor of or against the Trust; and to charge any premium on bonds
purchased at par value to the Trust;

(d) To abandon, compromise, contest, arbitrate or settle claims or demands; to
prosecute, compromise and defend lawsuits, but without obligation to do so, all
at the risk and expense of the Trust;

(e) To tender its defense to the Employer in any legal proceeding where the
interests of the Trustee and the Employer are not adverse. However, any legal
counsel selected to defend the Trustee must be acceptable to the Trustee, and
the Trustee may elect to choose counsel other than that selected by the
Employer. The Employer may satisfy all or any part of its obligations under this
section through insurance arrangements acceptable to the Trustee;

(f) To exercise and perform any and all of the other powers and duties specified
in this Trust Agreement or the Plan;

(g) To permit, during the Trustee’s normal business hours, such inspections of
documents at the principal office of the Trustee as are required by law,
subpoena, or upon demand by United States agency;

(h) To comply with all requirements imposed by ERISA, the Code or other
applicable provisions of law;

(i) To retain all or any portion of the Trust in cash temporarily awaiting
investment or for the purpose of making benefit distributions or other payments,
without liability for interest thereon, notwithstanding the Trustee’s receipt of
indirect compensation known as float from such uninvested cash or uncashed
benefit checks;

(j) To exercise all the further rights, powers, options and privileges granted,
provided for, or vested in trustees generally under applicable federal or state
laws, as amended from time to time, it being intended that, except as herein
otherwise provided, the powers conferred upon the Trustee herein shall not be
construed as being in limitation of any authority conferred by law, but shall be
construed as in addition thereto;

(k) To seek written instructions from the Administrator, Investment Manager, or
other fiduciary, on any matter and await their written instructions without
incurring any liability therefore;

(I) To impose a reasonable charge to cover the cost of furnishing to
Participants or Beneficiaries upon their written request documents as required
under Section 104(b)(4) of ERISA;

 

10



--------------------------------------------------------------------------------

(m) To pay from the Trust the expenses reasonably incurred in the administration
of the Trust if not paid by the Employer;

(n) To seek the advice of its counsel or Employer’s counsel, and Trustee shall
be protected to the extent permitted by law in acting upon advice of counsel;
and

(o) In addition to the powers listed herein, to do all other acts necessary or
desirable for the proper administration of the Trust, as though the absolute
owner thereof.

3.3 Administrator/Employer Directions As directed by the Administrator or the
Employer, the Trustee shall also be authorized and empowered:

(a) To cause the benefits provided under the Plan to be paid directly to or for
the persons entitled thereto under the Plan, and in the amounts and in the
manner specified, and to charge such payments against the Trust;

(b) To compensate such executive, consultant, actuarial, accounting, investment,
appraisal, administrative, clerical, secretarial, custodial, depository and
legal firms, personnel and other employees or assistants as are engaged by the
Employer or Administrator in connection with the administration of the Plan and
to pay from the Trust the necessary expenses of such firms, personnel and
assistants, to the extent not paid by the Employer and not prohibited by law;

(c) To pay from the Trust to reimburse the Employer for the expenses reasonably
incurred in the administration of the Trust paid by Employer unless prohibited
by the Plan or by law.

(d) To maintain insurance for such purposes, in such amounts and with such
companies as the Administrator shall elect, including insurance to cover
liability or losses occurring by reason of the acts or omissions of fiduciaries
(but only if such insurance permits recourse by the insurer against the
fiduciary in the case of a breach of a fiduciary obligation by such fiduciary).

ARTICLE IV

TRUSTEE’S DUTIES

4.1 Powers Subject to Duties The Trustee shall exercise any of the foregoing
powers from time to time as required by law.

4.2 Records The Trustee shall maintain or cause to be maintained suitable
records, data and information relating to its functions hereunder. The Trustee
shall keep accurate and detailed accounts of all investments, receipts,
disbursements and other actions hereunder, except for Omnibus Loan Assets, which
shall be reflected as provided in Section 2.10. Its books and records relating
thereto shall be open to inspection and audit at all reasonable times by the
Employer, the Administrator or their duly authorized representatives.

 

11



--------------------------------------------------------------------------------

4.3 Accounts Periodically, as specified by the Employer, and within sixty
(60) days after the close of each Plan Year and within sixty days after the
resignation of the Trustee as provided in Article VII hereof, the Trustee shall
render to the Employer or Investment Manager a written account showing in
reasonable summary the investments, receipts, disbursements and other
transactions engaged in by the Trustee during the preceding Plan Year or
accounting period with respect to the Trust. Such account shall set forth the
assets and liabilities of the Trust, valued as of the end of the accounting
period.

The Employer or Investment Manager shall have sixty (60) days after the
Trustee’s mailing of each such account within which to file with the Trustee
written objections to such account. Upon the expiration of each such period, the
Trustee shall be forever released and discharged from all liability and
accountability to the Employer, the Participant and the Trust with respect to
the propriety of its acts and transactions shown in such account except with
respect to any such acts or transactions as to which a written objection has
been filed within such sixty (60) day period with the Trustee.

4.4 Valuation of Special Assets Notwithstanding anything herein to the contrary,
the Trustee shall have no duty or responsibility to obtain valuations of any
Trust assets whose value is not readily determinable on an established market.
The Employer, Administrator or Investment Manager shall have sole responsibility
to supply periodic valuations of such assets to the Trustee in a timely manner.
The Employer or the Trust as appropriate, shall bear sole responsibility for the
cost of obtaining said valuations. The Trustee may conclusively rely on such
valuations provided by the Employer, Investment Manager or Administrator. If
they fail to provide such values, the Trustee may take whatever action it deems
reasonable, including employment of attorneys, appraisers or other
professionals, the expense of which will be borne by the Trust.

4.5 Reports The Trustee shall file such descriptions and reports and shall
furnish such information and make such other publications, disclosures,
registrations and other filings as are required of the Trustee by ERISA or other
applicable law.

4.6 Directions to Trustee The Trustee is authorized to act upon proper
directions of the Employer, the Administrator, Investment Manager or any other
fiduciary, and their Authorized Representatives, as applicable, including
directions given by photostatic teletransmission using facsimile signature, or
those instructions which are digitally recorded on the UBOC Voice Response Unit
(“VRU”) or internet website. The Trustee is also authorized to act on verbal
instructions in its discretion prior to receipt of written or photostatic
teletransmission instructions. The Trustee is hereby authorized to record
conversations and facsimile transmissions made in connection with the Trust. The
Trustee’s recording or lack of recording of any such oral, internet or digital
instructions, and/or receipt or lack of receipt of directions by facsimile
transmissions or otherwise, as reflected in the Trustee’s records maintained in
the ordinary course of business, shall constitute conclusive proof of the
Trustee’s receipt or non-receipt of such instructions.

 

12



--------------------------------------------------------------------------------

The Trustee shall not be liable for losses attributable to any directions, lack
of directions or exercise of control by a party with investment discretion over
the Trust or any part thereof. Likewise, the Trustee shall have no duty or
responsibility to review or make recommendations regarding investments made at
the direction of any party with investment discretion over the Trust or any
portion thereof.

4.7 Authorized Representative The Employer or the Administrator shall inform the
Trustee immediately in writing of the appointment of any Authorized
Representative to whom the Employer or the Administrator has given authorization
to direct the Trustee with respect to the Trust, any change in tax status, or
any other change in circumstances which could affect the Trustee’s
administration or management of the Trust.

The Trustee may rely on such designations and follow any instructions of such
Authorized Representatives, whether verbal, by facsimile or in writing as though
they were Employer’s, Administrator’s, Investment Manager’s or Participant’s
instructions, as applicable, and Trustee’s business record entry of any
directions by any of them shall be conclusive proof of the giving of such
directions.

Any transactions initiated by the Trustee before receiving actual notice of any
change with respect to (a) such Authorized Representative(s) or their authority,
(b) the termination of the Account, or (c) termination of the fiduciary status
of the Employer or Administrator, shall be valid and binding on the Employer or
their successors and assigns, and the Trust.

4.8 Wire Transfers The Trustee shall follow the Employer’s or Administrator’s
wire transfer instructions in compliance with the security procedures
promulgated by the Trustee and agreed to by the Employer. The Trustee shall
perform a telephonic verification to Employer or Employer’s Authorized
Representative or such other security procedure, as Trustee may require, prior
to wiring funds or following facsimile directions. The Employer assumes all risk
of delay of transfer if the Trustee is unable to reach the Employer or the
Employer’s Authorized Representative, or in the event of delay as a result of
attempts to comply with any security procedure selected by the Employer.

ARTICLE V

RESTRICTIONS ON DISTRIBUTION

5.1 Persons to Receive Payment.

(a) The Trustee shall, except as otherwise provided below, pay all amounts
payable hereunder only to, or for the benefit of, the person or persons
designated under the Plan or deposit to the Participant’s or Beneficiary’s
checking or savings account or Individual Retirement Account as directed by the
Administrator and

 

13



--------------------------------------------------------------------------------

not to any other person or corporation, and only to the extent of assets held in
the Trust for the benefit of the Participant. The Administrator’s instructions
to the Trustee to make distributions or not to make distributions, and the
amount thereof, shall be conclusive on all parties, including but not limited to
Participants and Beneficiaries.

(b) In the event any controversy shall arise as to the person or persons to whom
any distribution or payment is to be made by the Trustee, or as to any other
matter arising in the administration of the Plan or Trust, the Trustee may
retain the amount in controversy pending resolution of the controversy or the
Trustee may file an action seeking declaratory relief and/or may interplead the
Trust Assets or funds in issue, and name as necessary parties the Employer
and/or any or all persons making conflicting demands.

(c) Whether a distribution or payment check has been issued or not, the Trustee
shall not be liable for the payment of any interest or income on any amount paid
or withheld or interpleaded under subsection (b).

(d) The expenses of the Trustee for taking any action under subsection (b) shall
be charged by the Trustee to the Trust, unless paid by the Employer within
thirty (30) days of the billing of such amount.

5.2 Assignment and Alienation Prohibited No benefit or interest available
hereunder will be subject to assignment or alienation, either voluntarily or
involuntarily, except as provided in Section 5.3. Notwithstanding the,
foregoing, the Employer may agree to allow Participants and Beneficiaries to
borrow from the Plan, and to secure their loans with their vested Account
balances, to the extent provided under the Plan and this Trust Agreement.

5.3 Qualified Domestic Relations Orders The preceding section shall also apply
to the creation, assignment, or recognition of a right to any benefit payable
with respect to a Participant pursuant to a domestic relations order, unless
such an order is determined by the Administrator to be a Qualified Domestic
Relations Order, as defined in ERISA and in Section 414 (p) of the Code. Any
domestic relations order entered before January 1, 1985 will be treated as a
Qualified Domestic Relations Order if payment of benefits has commenced as of
such date, and may be treated as a Qualified Domestic Relations Order if payment
of benefits had not commenced as of such date, even though the order does not
satisfy the requirements of Section 414(p). The Administrator shall direct the
Trustee, in writing, as to the disposition of any domestic relations order and
shall direct the Trustee as to any distributions necessary pursuant to any order
determined by the Administrator to be a Qualified Domestic Relations Order.

ARTICLE VI

RESIGNATION, REMOVAL AND SUCCESSION

6.1 Resignation or Removal of Trustee The Trustee may resign at any time upon
thirty (30) days’ prior written notice to the Employer, which notice may be
waived

 

14



--------------------------------------------------------------------------------

by the Employer. The Employer may remove the Trustee upon thirty (30) days’
prior written notice to the Trustee, which notice may be waived by the Trustee.
However, notwithstanding the foregoing or any other provision of the Plan or
this Trust Agreement to the contrary, the Trustee shall have an unrestricted
right of immediate resignation effective upon thirty (30) days’ prior written
notice to the Employer with respect to any portion of the Trust Assets
consisting of Employer Real Property, at which time the Employer’s President and
Chief Financial Officer shall be treated as having appointed themselves Trustees
and as having filed their acceptance of appointment with the Trustee and shall
automatically become the Successor Co-Trustees until a new successor Trustee is
appointed by them.

6.2 Designation of Successor Trustee Upon notice of Trustee’s resignation or
removal, Employer shall promptly designate a Successor Trustee who will accept
transfer of the assets of the Trust. If no Successor Trustee is designated
within thirty (30) days of notice of Trustee’s resignation or removal, the
Employer’s President and Chief Financial Officer are hereby designated as the
Successor Co-Trustees and shall be treated as having filed their acceptance of
appointment with the former Trustee and shall automatically become the Successor
Co-Trustees until a new Successor Trustee is appointed.

6.3 Court Appointment of Successor lf the Employer does not designate a
Successor Trustee, or if a Successor Trustee designated by the Employer has not
accepted its appointment, within thirty (30) days after the Trustee gives notice
of its resignation or receives notice of removal, the Trustee may, at the
expense of the Trust, apply to a court of competent jurisdiction to appoint a
Successor Trustee. Until a Successor Trustee is appointed, the Trustee shall be
entitled to be compensated for its services according to its published fee
schedule then in effect for acting as Trustee in accordance with the Plan and
Trust.

6.4 Successor’s Powers A Successor Trustee shall have the same powers and duties
as those conferred upon the original Trustee hereunder. A resigning Trustee
shall transfer the Trust Assets and shall deliver the books, accounts and
records of the Trust to the Successor Trustee as soon as practicable. The
resigning Trustee is authorized, however, to reserve such amount as may be
necessary for the payment of its fees and expenses incurred prior to its
resignation or removal, and the Trust Assets shall remain liable to reimburse
the resigning or removed Trustee for any costs, expenses or attorneys’ fees or
losses incurred, whether before or after resignation or removal, due solely to
Trustee’s holding title to and administration of Trust Assets.

6.5 Successor’s Duties A Successor Trustee shall have no duty to audit or
otherwise inquire into the acts and transactions of its predecessor.

 

15



--------------------------------------------------------------------------------

ARTICLE VII

AMENDMENT

7.1 Power to Amend The Trustee and the Employer shall have the right at any time
and from time to time to modify or amend this Trust Agreement in whole or in
part, upon written agreement by both parties.

7.2 Limitation on Amendment No amendment shall be made at any time under which
any part of the Trust may be diverted to purposes other than for the exclusive
benefit of Participants and their Beneficiaries or which shall decrease the
percentage or amount of the vested interest of any Participant.

7.3 Conformity with Law Notwithstandinq anything herein to the contrary, this
Trust Agreement may be amended prospectively or retroactively at any time by the
Employer and the Trustee if deemed necessary to conform to the provisions and
requirements of ERISA or the Internal Revenue Code or regulations promulgated
pursuant thereto in order to maintain the tax-exempt status of this Trust
thereunder, or to conform to the provisions and requirements of any law,
regulation, order or ruling affecting the character or purpose of the Plan or
Trust.

ARTICLE VIII

LIABILITIES

8.1 Declaration of Intent ln keeping with the public policy expressed in
Section 410(a) of ERISA, nothing in this Article purports to relieve a fiduciary
from liability for any responsibility, obligation or duty under Part 4 of Title
I of ERISA. However, to the full extent permitted in Section 405 of ERISA and
otherwise as not prohibited by law, it is the intent of this Article to relieve
each fiduciary from all liability for any acts or omissions of any other
fiduciary or any other person and to declare the absence of liabilities of all
persons referred to in this Article to the extent not imposed by law or by
provisions of this Trust Agreement. Each of the following Sections, in declaring
such limitations, is set forth without limiting the generality of this Section
but in each case shall be subject to the provisions, limitations and policies
set forth in this Section.

8.2 General Limitations of Liability

(a) No fiduciary shall be liable with respect to a breach of fiduciary duty
under Title I of ERISA if such breach was committed before he, she or it became
a fiduciary or after he, she or it ceased to be a fiduciary.

(b) No fiduciary shall be liable for any act or omission of any other person to
whom fiduciary responsibilities (other than Trustee responsibilities) are
allocated by the Trust Agreement or by a named fiduciary, except as provided in
Section 405(c) of ERISA.

 

16



--------------------------------------------------------------------------------

8.3 Liability of the Trustee.

(a) The Trustee is not a party to the Plan and shall have no powers, duties or
responsibilities with regard to the administration of the Plan or to determine
the rights or benefits of any person having or claiming an interest under the
Plan or in the Trust or under this Trust Agreement or to control any disposition
of the Trust or part thereof which is directed by the Administrator.

(b) The Trustee shall have no liability for the adequacy or timeliness of
contributions for the purposes of the Plan or for enforcement of the payment
thereof.

(c) The Trustee shall have no liability for the acts or omissions of the
Employer, the Administrator, a Participant or Beneficiary, or any Investment
Manager, QPAM or Authorized Representative.

(d) The Trustee shall have no liability for following proper directions of any
party given authority to direct the Trustee pursuant to the Trust Agreement or
designated as an Authorized Representative.

(e) During such period or periods of time, if any, as a Directing Party is
directing the investment and management of Trust Assets, the Trustee shall have
no obligation to determine the existence of any conversion, redemption,
exchange, subscription or other right relating to securities purchased on the
directions of a Directing Party, if notice of any such right was given prior to
the purchase of such securities. If such notice is received by the Trustee after
the purchase of such securities, the Trustee shall notify the Directing Party.
The Trustee shall have no obligation to exercise any such right unless it is
informed of the existence of the right and is instructed to exercise such right,
in writing, by the Directing Party within a reasonable time prior to the
expiration of such right.

(f) If a Directing Party directs the Trustee to purchase securities issued by
any foreign government or agency thereof, or by any corporation domiciled
outside of the United States, it shall be the responsibility of such Directing
Party to advise the Trustee in writing with respect to any laws or regulations
of any foreign countries or any United States territories or possessions which
shall apply, in any manner whatsoever, to such securities, including, but not
limited to, receipt of dividends or interest or reclamation of foreign taxes by
the Trustee for such securities. If the Trustee is directed not to reclaim
foreign taxes, the Trustee shall have no responsibility to reclaim any such
taxes. Any expenses, costs or extraordinary fees incurred by the Trustee for the
reclamation of foreign taxes shall be charged to the Trust.

8.4 Indemnification.

(a) The Trustee shall not be liable for, and the Employer agrees to indemnify
and hold harmless the Trustee, its officers, directors, employees and agents
from and against any loss, or liability, claims, demands, damages and expenses,
(including reasonable attorneys’ fees and costs incurred by the Trustee), any
claims of breach of fiduciary duty brought by any person or entity, lawsuits,
disputes of any kind,

 

17



--------------------------------------------------------------------------------

and any taxes or penalties incurred by the Trustee, which may arise from (i) any
acts taken in accordance with directions (or any failure to act in the absence
of such directions) from the Administrator, Employer, Investment Manager,
Authorized Representative, Participant, Beneficiary, Loan Fiduciary or any other
person designated to act on their behalf which the Trustee reasonably believes
to have been given by them; (ii) the negligence or willful misconduct of the
Administrator, Employer, Investment Manager, Participant, Beneficiary,
Authorized Representative, Loan Fiduciary or any other person designated to act
on their behalf, or (iii) any act or omission by the Employer, Administrator,
Investment Manager, Participant, Beneficiary, Authorized Representative, Loan
Fiduciary or any other person designated to act on their behalf which results in
loss to the Trust, except in the event of the Trustee’s negligence, willful
misconduct, or material breach of this Agreement which directly relates to and
causes the loss to the Trust.

(b) The Employer further agrees to indemnify the Trustee for and against any
liability imposed on the Trustee, including reasonable attorneys’ fees and costs
incurred by the Trustee, which exceeds amounts payable or available from the
Trust, arising as a result of claims asserted by any third person or persons,
not otherwise described in (a) and whether such person or persons are related to
the trust, for action or failure to take action with respect to Trust Assets. By
way of illustration, but not by way of limitation, this subsection is intended
to provide indemnification to the Trustee for third party claims relating to
Trust property, such as where an unrelated third party is injured in an accident
on property owned by the Trust.

(c) The Employer may satisfy all or any part of its obligations hereunder
through insurance arrangements acceptable to the Trustee.

(d) The indemnifications and releases provided herein shall survive termination
of this Trust Agreement, and shall apply to the parties’ successors and assigns.

8.5 Environmental Liability The Trustee is not responsible for: (a) any
condition which now exists or may be found to exist in, under, or about any real
estate investment of the Trust Fund or of a corporation organized under
Section 501(c)(2) or 501(c)(25) of the Code, the stock of which is held as an
asset of the Trust Fund, or of a limited liability company of which the Trust
Fund or the Trustee is a member, or (b) any violation of any applicable
environmental or health or safety law, ordinance, regulation or ruling; or
(c) the presence, use, generation, storage, release, threatened release, or
containment, treatment, or disposal of any hazardous or toxic substances or
materials including situations at or activities on any investment of the Trust
Fund or of a Section 501(c)(2) or 501(c)(25) corporation, the stock of which is
held as an asset of the Trust Fund, or of a limited liability company of which
the Trust Fund or the Trustee is a member. The Trust, and not the Trustee, shall
be responsible for payment of any expenses of cleaning any hazardous substances
found in connection with the property held as an Asset of the Trust, to the
extent not paid by other responsible parties. This section will survive the sale
or other disposition of any real estate investment of the Trust Fund and the
termination of this Agreement. Nothing in this section will be construed to in
any way limit the indemnification rights of the Trustee under Section 8.4.

 

18



--------------------------------------------------------------------------------

ARTICLE IX

DURATION AND TERMINATION

9.1 Irrevocability This Trust is hereby declared to be irrevocable, except with
respect to Section 9.2 below. It is intended that this Trust shall be tax-exempt
and that the Plan and Trust shall qualify under Sections 401(a) and 501(a) of
the Code. However, notwithstanding any other provisions of the Trust, if the
Internal Revenue Service is requested to issue to the Employer a favorable
written determination or ruling with respect to the initial qualification of the
Plan and exemption of the Trust from tax and such request is denied, the Trustee
shall, after receiving a written direction from the Administrator, pay to each
Participant that portion of the Trust applicable to said Participant’s voluntary
contributions, if any, and provided the Plan so states, pay to the Employer any
part of the Trust attributable to Employer contributions then remaining in the
Trustee’s possession, provided, however, that all distributions shall be
adjusted for any investment losses and Trustee’s fees and costs incurred to
date. As a condition to such repayment, the Employer agrees to indemnify, defend
and hold the Trustee harmless from all claims, including claims of breach of
fiduciary duty, actions, demands, or liabilities and attorney fees and costs
arising in connection with such repayment.

9.2 Termination This Trust may be terminated at any time by the Employer. Upon
such termination, the Trust assets shall be distributed by the Trustee as and
when directed by the Administrator in accordance with the provisions of this
Trust Agreement and the Plan document. From the date of termination of the Plan
and until the final distribution of the Trust, the Trustee shall continue to
have all powers provided under this Trust that are necessary or desirable for
the orderly liquidation and distribution of the Trust. In no instance, upon any
termination and subsequent distribution, shall the Trust or any part of it be
used for, or diverted to, purposes other than for the exclusive benefit of
Participants, their Beneficiaries, and for defraying the administrative expenses
of the Plan and Trust until all Plan liabilities have been satisfied, except in
the instance of the failure of the Trust initially to qualify for tax-exempt
status as set forth in Section 9.1. After satisfaction of all Plan liabilities
and expenses, any remaining assets of the Trust Fund shall revert to the
Employer.

Upon termination of the Plan, the Trust Fund shall be distributed as directed by
the Administrator; provided, however, that the Trustee shall not be required to
make any distribution prior to receipt of any filing required to be made with
the Pension Benefit Guaranty Corporation (“PBGC”) and receipt of a determination
letter from the Internal Revenue Service that the termination does not adversely
affect the tax-exempt status of the Plan and Trust. In the event the
Administrator requests distribution of the Trust assets (a) prior to the end of
the notice period for PBGC purposes, or without receipt of a favorable
determination letter on Plan termination, or (b) upon failure to receive a
favorable determination on initial qualification, the Employer shall indemnify
and hold

 

19



--------------------------------------------------------------------------------

the Trustee harmless against all claims, liability, costs and fees, including
but not limited to any attorneys’ fees and costs, any taxes or penalties, and
any claims of breach of fiduciary duty brought by any person or entity.

9.3 Duration This Trust shall continue in full force and effect for the maximum
period of time permitted by law, unless this Trust is sooner terminated in
accordance with the Plan, the Code and ERISA.

ARTICLE X

MISCELLANEOUS

10.1 Emergencies and Other Deleqations ln reference to situations involving
emergencies:

(a) In case of an emergency, the Trustee may, but shall not be required to, act
in the absence of directions from any person having the power to direct the
Trustee with respect to the matter involved and shall incur no liability in so
acting or not acting, except as to the Trustee’s gross negligence or willful
misconduct. Such actions shall be conclusive on the Administrator, the
Participant and the Employer if written notice of the proposed action is given
prior to the action being taken, and the Trustee receives no immediate response.
Notwithstanding the foregoing, the Trustee shall not be liable for failure to
take any action in connection with Trust assets if no direction is received.

10.2 Expenses and Taxes.

(a) The Employer, or at its option, the Trust, shall quarterly pay the Trustee
its expenses in administering the Trust and reasonable compensation for its
services as Trustee at a rate to be agreed upon by the parties to this Trust
Agreement, based upon Trustee’s published fee schedule. However, the Trustee
reserves the right to alter this rate of compensation at any time by providing
the Employer with notice of such change at least thirty days prior to its
effective date. Reasonable compensation shall include compensation for any
extraordinary services or computations required. The Trustee shall have a lien
on the Trust for compensation and for any reasonable expenses including counsel,
appraisal, or accounting fees, and these may be withdrawn from the Trust unless
paid by the Employer.

(b) Reasonable counsel fees, reasonable costs, expenses and charges of the
Trustee incurred or made in the performance of its duties, including but not
limited to expenses relating to investment of the Trust such as broker’s
commissions, stamp taxes, and similar items and all taxes of any and all kinds
that may be levied or assessed under existing or future laws upon or in respect
to the Trust or the income thereof shall constitute a charge upon the Trust.

10.3 Parties to Proceedings ln any judicial, mediation, arbitration or
administrative proceedings, only the affected Employer and the Trustee shall be

 

20



--------------------------------------------------------------------------------

necessary parties and no Participant or other person having or claiming any
interest in the Trust shall be entitled to any notice or service of process
(except as required by law). Any judgment, decision or award entered in any such
proceeding or action shall be conclusive upon all interested persons.

10.4 Adoption by Affiliated Employer Any employer affiliated with Employer
(“Affiliated Employer”) may adopt the Employer’s Plan with the approval of both
the Administrator and the Employer, and the Affiliated Employer shall
concurrently become a party to this Trust Agreement by giving written notice of
its adoption of the Plan and this Trust Agreement to the Trustee. Upon such
written notice, the Affiliated Employer shall be deemed a signatory to this
Trust Agreement.

10.5 Participation by Affiliates The Employer is solely responsible for
supervising the process by which such Affiliated Employer participates in the
Plan and for ensuring the qualified status of the Plan and the tax-exempt status
of the Trust are not thereby adversely affected. The Administrator shall keep
records showing the assets attributable to each such Affiliated Employer
contributing to the Trust; provided, that at the written request of the
Administrator, the Trustee shall account separately within the Trust for the
assets attributable to each Affiliated Employer.

10.6 Withdrawal of an Affiliated Employer ln the event that an Affiliated
Employer elects, with the consent of the Employer, to withdraw from
participation in the Plan and so notifies the Trustee, the Trustee shall upon
receipt of (a) a certification by the Administrator setting forth the Trust
assets allocable to such withdrawal and (b) certified copies of the resolution
of the Board of Directors of the Employer approving the withdrawal or
termination and approving the instructions of the Administrator with regard to
the segregation of the assets of the Trust, segregate such assets and, on
receipt of written directions from the Administrator, make disposition thereof
in accordance with Section 9.2 hereof or hold such segregated assets in a
separate trust governed by the same provisions as this Trust Agreement.

10.7 Multiple Plans With the consent of the Trustee, the assets of two or more
qualified plans maintained by the Employer and Affiliated Employers may be
maintained as one Trust and their assets may be commingled for investment
purposes only.

10.8 Successor Emplover lf any successor to an Employer continues the Plan
adopted by the Employer, such successor shall concurrently become a successor
first party to this Trust Agreement. The Successor Employer shall immediately
provide the Trustee with any required documentation if Authorized
Representatives have changed.

10.9 Locating Participants and Beneficiaries The Employer and Administrator will
be responsible for locating Participants and Beneficiaries to facilitate benefit
payments and for compliance with reporting and disclosure requirements.

10.10 Use of Trust Funds Except as provided in Section 9.1, under no
circumstances shall any part of the Trust be recoverable by the Employer or any

 

21



--------------------------------------------------------------------------------

Affiliated Employer from the Trustee or from any Participant or former
Participant, his or her Beneficiaries, or any other person or be used for or
diverted to purposes other than for the exclusive purposes of providing benefits
to Participants and their Beneficiaries, and defraying reasonable expenses of
administering the Plan and Trust; provided, however, that:

(a) if an Employer’s contribution or payment is made by a mistake of fact or law
(within the meaning of Section 403 of ERISA), this section shall not prohibit
the return of such contribution to the Employer within one year after the
payment of such contribution to the Trust; and

(b) if an Employer’s contribution or payment is conditioned on initial
qualification of the plan under Section 401 of the Code, and if the plan
receives an adverse determination with respect to its initial qualification,
then this section shall not prohibit the return of such contribution to the
Employer, as contemplated by Section 403 of ERISA; and

(c) if an Employer’s contribution or payment is conditioned upon the
deductibility of such amount under Section 404 of the Code, then, to the extent
the deduction is disallowed, this section shall not prohibit the return of such
contribution to the Employer (to the extent disallowed) within one year after
such determination of disallowance of the deduction.

10.11 Location of Trust Assets Except as authorized by the Secretary of Labor by
regulation, the indicia of ownership of any assets of the Trust and Plan shall
not be maintained outside the jurisdiction of the District Courts of the United
States.

10.12 Partial Invalidity lf any provision of this Trust Agreement is held to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Trust Agreement, unless such illegality
or invalidity prevents accomplishment of the objectives and purposes of this
Trust Agreement and the Plan. In the event of any such holding, the parties will
immediately amend this Trust Agreement as necessary to remedy any such defect.

10.13 Counterparts This Trust Agreement may be executed in several counterparts,
each of which shall be deemed an original, and such counterparts shall
constitute but one instrument which may be sufficiently evidenced by any one
counterpart.

10.14 Successors and Assigns This Trust Agreement shall inure to the benefit of,
and shall be binding upon, the parties and their successors and assigns.

10.15 Relation to the Plan This Trust Agreement and the Plan are both part of
and constitute a single integrated employee benefit plan and trust and shall be
construed together. In the event of any conflict between the provisions of the
Plan and this Trust Agreement, the provisions of this Trust Agreement shall
control with respect to all rights, duties, responsibilities, obligations,
powers and authorities of the Trustee, and the Trustee shall have no duty to
inquire into, nor shall it have any obligation or liability with respect to, the
provisions of the Plan.

 

22



--------------------------------------------------------------------------------

10.16 Construction and Jurisdiction This Trust Agreement shall be construed,
administered and enforced according to ERISA and the Internal Revenue Code and
where state law is applicable, under Washington laws, fairly and equitably, and
in accordance with the purposes of the Plan. Jurisdiction for any dispute
hereunder shall be in the state of Washington.

10.17 Alternate Dispute Resolution If a dispute arises out of or relates to this
Agreement, or the performance or breach thereof, the parties agree first to try
in good faith to settle the dispute by mediation under the Commercial Mediation
Rules of the American Arbitration Association. Thereafter, any remaining
unresolved controversy or claim arising out of or relating to this Agreement, or
the performance or breach thereof, shall be decided by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The sole arbitrator shall be a retired or former Judge or other
qualified panelist associated with the American Arbitration Association.
Judgment upon any award rendered by the arbitrator shall be final and may be
entered in any court having jurisdiction and the parties waive their right to
jury trial. Each party shall bear its own costs, attorneys’ fees and its share
of arbitration fees. The Alternate Dispute Resolution provisions in this
Agreement do not constitute a waiver of the parties’ rights to a judicial forum
in instances where arbitration would be void under applicable law, and do not
preclude the Trustee from exercising its rights to interplead the funds of the
Trust at the cost of the Trust.

******** Signature Page Follows *********

 

23



--------------------------------------------------------------------------------

Signature Page

The parties have signed this Trust Agreement on the dates indicated below.

 

Employer     ASSOCIATED GROCERS, INC.   By:  

/s/ Richard R. Harding

          (Signature)          

Richard R. Harding

          (Typed or printed name)         Its:  

V.P. Human Resources

    Date:  

9-13-04

  By:  

 

          (Signature)          

 

          (Typed or printed name)         Its:  

 

    Date:  

 

  Trustee   UNION BANK OF CALIFORNIA, N.A.   By:  

/s/ Juan Molina

          (Signature)          

Juan Molina

          (Typed or printed name)         Its:  

Senior Vice President and Regional Manager

    Date:  

9-24-04

  By:  

 

          (Signature)          

 

          (Typed or printed name)         Its:  

 

    Date:  

 

 

 

24